Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 1 of 25
AO 106 (Rev. 04/10) Application for a Search Warrant

———. FILED —_ ENTERED
UNITED STATES DISTRICT COURT—— 100680 pe ceiyen

cent avech OCT 23 2018
Western District of Washington
AT SEATTLE
LERK US, Piste:
WESTERN DisTRic® OF WAS OTON

BY
DEPUTY
Case No. MJ | v- UK

APPLICATION FOR A SEARCH WARRANT

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Facebook account, ID number 100002599842950

Newer Samer” Samer anger” Samger’ “aa

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

PRBBEROLG He searched an give His £2°94}02599842950, as further described in Attachment A, attached hereto and
incorporated herein by reference

located in the Northern District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, attached hereto and incorporated herein by reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
ow property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21, United States Code, Drug trafficking and conspiracy

Sections 841 and 846:

The application is based_on these facts: . .
See attached affidavit of DEA SA Geoffrey Provenzale, attached hereto and incorporated by reference herein

wm Continued on the attached sheet.
[1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
GEOFFREY PROVENZALE Y

Applicant’s signature

Special Agent, Drug Enforcement Administration
Printed name and title

Sworn to before me and signed in my presence.

pa: OCL AD 2018

 

 

Judge's signature

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

Printed name and title

 
 

oc Oo HN DH A FR WY NY =

bo bo N bh bo N bw bh i} — — — — — — — —_ —_ —
Oo ~I DN NA BP WwW NYO KH CO OO FHA HD NA fF W NH KF OS

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 2 of 25

AFFIDAVIT OF GEOFFREY PROVENZALE

STATE OF WASHINGTON )
) SS
COUNTY OF KING )

I, Geoffrey Provenzale, a Special Agent with the Drug Enforcement
Administration, having been duly sworn, state as follows:

I. INTRODUCTION AND AGENT BACKGROUND

1. Tam employed as a Special Agent (SA) with the United States Drug
Enforcement Administration (DEA), and have been so employed since April 2015. I
am currently assigned to the Seattle Field Division. In this capacity, I investigate
violations of the Controlled Substance Act, Title 21, United States Code, Section 801 et
seq., and related offenses. I have received specialized training in the enforcement and
investigation of the Controlled Substance Act. I have received over 620 hours of
classroom training including but not limited to, drug identification, drug interdiction,
detection, money laundering techniques and schemes, smuggling, and the investigation
of individuals and/or organizations involved in the illegal possession, possession for
sale, sales, importation, smuggling, cultivation, manufacturing and illicit trafficking of
controlled substances.

2. Inmyrole asa Special Agent for the Drug Enforcement Administration, I
have negotiated for and purchased narcotics acting in an undercover capacity. I have .
participated in narcotics investigations (i.e. heroin, fentanyl, cocaine, marijuana, and
methamphetamine) which have resulted in the arrest of individuals and the seizure of
illicit narcotics and/or narcotic-related evidence and the forfeiture of narcotics related
assets. I have been involved in the service of search warrants as part of these
investigations. As a result of my experience in serving these search warrants, I have.
encountered and have become familiar with various tools, methods, trends,

paraphernalia and related articles utilized by various traffickers in their efforts to import,

AFFIDAVIT OF SA PROVENZALE - 1 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 PACT NEN: SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

©o Oo YT A Un F&F WO NH —

No bo No bho bRO NN bo bo iw} — e— = — _ — — —_
oOo aT DB Nn BB WY NYO KK CO BO FA HD A FP W NY KK OS

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 3 of 25

conceal, and distribute controlled substances. I am also familiar with the various
methods of packaging, delivering, transferring, and laundering drug proceeds.
Additionally, through my training and experience, I can identify illegal drugs by sight,
odor, and texture.

3. I have written affidavits in support of court authorized federal warrants and
orders in the Western District of Washington for TIII interceptions, GPS tracking of
telephones, search warrants, and tracking of vehicles. Additionally, I have testified in
grand jury proceedings, written investigative reports, and conducted and participated in
numerous interviews of drug traffickers, of various roles within drug organizations,
which has provided me with a greater understanding of the methods by which Mexico
based drug trafficking organizations operate. |

Il. PURPOSE OF AFFIDAVIT

Search Warrant for Facebook Account
4, I am investigating drug trafficking and related offenses, including
violations of Title 21, United States Code, Sections 841 and 846. This affidavit is made
in support of an application for a search warrant for information associated with the
following Facebook user name and ID number:

a. “Azaeel Medina,” with the Facebook ID number 100002599842950,
and URL: https://www.facebook.com/jesusoctavio.rodriguezpayan 1

(hereinafter, “the target Facebook account”), that is stored at a premises owned,
maintained, controlled, or operated by Facebook, a social networking company
headquartered in Menlo Park, California. The information to be searched and seized is
described in the following paragraphs and in Attachment A, attached hereto and
incorporated herein. This affidavit is made in support of an application for a search
warrant under Title 18, United States Code, Sections 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A) to require Facebook to disclose to the government records and other

information in its possession, more thoroughly described in Attachment B, attached

AFFIDAVIT OF SA PROVENZALE - 2 UNITED STATES ATTORNEY
FACEBOOK/USAO#2018R01221 1201 PACIFIC AVENUE, SUITE
TACOMA, WASHINGTON 98402

(253) 428-380
 

BO wo NM HN NH NY WN NY NO KF KH KF FY FF KF KF KF Ke
Oo NN OH BW NH SB Oo OO OHH HD A BP W NY KK O&O

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 4 of 25

hereto and incorporated herein, pertaining to the subscriber or customer associated with
the Facebook account. As set forth below, there is probable cause to believe that the
information sought would provide evidence of violations of Title 21, United States Code,
Sections 841 and 846, as well as contraband or fruits of crime, property designed or
intended for use in crime, and the location of a person to be arrested. |
5. Because this affidavit is being submitted for the limited purpose of
obtaining a search warrant for the Facebook account referenced above, I have not
included every fact known to me concerning this investigation. Rather, I have set forth
only the facts that I believe are necessary for a fair determination of probable cause and
to show that there is probable cause to issue the requested warrant.
I. SOURCES OF INFORMATION
6. Ihave obtained the facts set forth in this affidavit through my personal
participation in the investigation described below; from oral and written reports of other
law enforcement officers; and from records, documents and other evidence obtained —
during this investigation. I have obtained and read official reports prepared by law
enforcement officers participating in this investigation and in other investigations by the
DEA. When I refer to registration records for vehicles, J am relying on records
obtained from the Washington State Department of Licensing (DOL). Insofar as I have
included event times in this affidavit, those event times are approximate.

IV. SUMMARY OF PROBABLE CAUSE

The 2017 T-III Investigation into Jesus RODRIGUEZ-PAYAN
7. During 2017, the DEA investigated a drug trafficking organization (DTO)
that was operating in the Western District of Washington, which distributed narcotics,
including heroin and crystal methamphetamine. Investigators believe Francisco Ruelas-

Payan and Jesus RODRIGUEZ-PAYAN (a/k/a “Tavito Rodriguez”) were f

leaders/members of the aforementioned DTO. Both have been indicted in this Nistrict as

a result of this investigation for conspiracy to distribute controlled substances. Ruelas-

AFFIDAVIT OF SA PROVENZALE - 3 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 1201 PA NU SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

o Oo SN DN A HR WO HO —

NO NO NO NH NH KN KN NN HN Be RB BR Re ER RE
oO KN DN A BR WY NYO KY CO BO Dn ND A BP WW HO =| O&O

 

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 5 of 25

Payan was charged in case number CR17-229JLR, arrested on September 26, 2017, and
later pled guilty to Conspiracy to Distribute Controlled Substances, Conspiracy to
Commit Money Laundering, and Illegal Alien in Possession of a Firearm. Ruelas-Payan
was sentenced to 180 months in federal prison and 5 years supervised release.
RODRIGUEZ-PAYAN was indicted in case number CR17-233RAJ, is currently a
federal fugitive and is believed to have travelled to Mexico prior to Ruelas-Payan’s
arrest.

8. Prior to Ruelas-Payan’s arrest, on May 11, 2017, United States District
Judge James L. Robart, Western District of Washington, signed an order authorizing the
interception of the wire communications to and from (425) 595-8394 (TT6), which was
utilized by Ruelas-Payan. On May 19, 2017, United States District Judge Richard A.
Jones, Western District of Washington, signed an order authorizing the interception of the
electronic communications to and from TT6. The interception, for both wire and
electronic communications of TT6, was terminated on June 9, 2017. On June 13, 2017,
Judge Jones signed an order authorizing the continued wire interception of TT6, in
addition to four other phones we believe were being utilized by the DTO. Two of the
additional phones (425-268-9252-TT8 and 360-660-0971-TT13) were utilized by
RODRIGUEZ-PAYAN. The wire authorization for the phones expired on July 12, 2017.

9. On September 26, 2017, DEA conducted a multi-agency “take down” of
this investigation. Ruelas-Payan was arrested with a firearm and charged in this
investigation as stated above. To date, this investigation has yielded 23 individuals being
federally indicted, 17 arrests, and the seizure of over 40 pounds of heroin, 10 pounds of
methamphetamine, 24 firearms, two vehicles, and approximately $260,777. All
seventeen arrested defendants have pled guilty to numerous federal narcotics and/or
weapon violations. RODRIGUEZ-PAYAN’s whereabouts could not be confirmed prior
to the DEA “takedown.” As a result, he was declared a fugitive and, based on subsequent

intelligence obtained, he is believed to be in Mexico. ©

AFFIDAVIT OF SA PROVENZALE - 4 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 Pactric wy ENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

oo me AN DH OH BP W YN

NO bd NH HN WH HN KN KN NO Rm Rim ee ee
Co 41D Dn A Ff WY NY K& CO HO FHA DH A fF WY NH KK |S

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 6 of 25

10. During the course of this investigation, I have observed RODRIGUEZ-
PAYAN multiple times on surveillance. During November 2016, RODRIGUEZ-
PAYAN arranged (over telephone) a controlled purchase of cocaine with a DEA
confidential source (CS1)!. DEA has also intercepted RODRIGUEZ-PAYAN over TT6,
TT8, and TT13 discussing various narcotics transactions. |

11. For example, on May 24, 2017, TT8 was called by TT6. This call was
translated from Spanish to English by a Spanish-speaking contractor working for the
DEA as a TIII monitor. During the call, Ruelas-Payan inquired, “And what price would
you sell me a piece of water for?” RODRIGUEZ-PAYAN stated, “I have no idea for that
shit.”, RODRIGUEZ-PAYAN then continued, “for that shit, I have no idea. Take it all!”
Ruelas-Payan then stated, “I wouldn’t be able to take it out, it’s slow!” RODRIGUEZ- |
PAYAN then stated, “Tell me how much” and continued, “I’ll have to measure it, I have
no idea, I will let you know.” Ruelas-Payan then stated, “Honestly, I the, the, the, half I
get it at one thousand eight hundred.” RODRIGUEZ-PAYAN stated later that he would
inquire with a friend about the price and let Ruelas-Payan know the cost. Based on my
training and experience, “water” is a common slang term narcotics trafficker’s use for
crystal methamphetamine. I believe this entire conversation was referencing a
methamphetamine transaction.

12. We verified the individual we were intercepting was in fact RODRIGUEZ-
PAYAN by having a CS — whom I will refer to CS2 -- who knew
RODRIGUEZ-PAYAN place a recorded phone call to TT8 (prior to the wire

 

' During this controlled purchase, RODRIGUEZ-PAYAN sent Ruelas-Payan to deliver the
cocaine to CS1. CS1 is a paid DEA informant. An NCIC check revealed CS1 had an arrest _
history including DUI from more than 15 years ago; an illegal entry/false document charge from
more than 10 years ago, and a conviction for misdemeanor harassment/domestic violence, also
from more than 10 years ago. DEA Seattle Agents and SPD Detectives have used CS1 to make
controlled purchases of narcotics and arrange for other narcotics related activity, to include the
shipment of drugs and/or money in the past. Assistance provided by CS1 has led to the
acquisition of search warrants and led to the seizure of narcotics and U.S. Currency.

AFFIDAVIT OF SA PROVENZALE - 5 » UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 120) PACTFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

oOo Oo DH mA SP WD HY —

BO wo NH bh KH WN ND HN KN KS H& eS HS eS Be Oi S| SS Se
Co tI DN ON BR WwW NYO KK CO OO BN BD Un HR WD YN —& OC

 

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 7 of 25

authorization) and confirm the male he/she spoke to was who he/she knew to be
RODRIGUEZ-PAYAN2 I later had a wire communications monitor, who is fluent in
Spanish, listen to the recorded call over TT8 with CS2, and compare to the interceptions
of TT8 while it was in communication with TT6. The monitor stated that they believed
the male utilizing TT8 was the same individual during both calls. The monitors also
confirmed the user of TT8 and TT13 was the same individual. In addition, during this
investigation, multiple phones were seized from various co-conspirators of
RODRIGUEZ-PAYAN. TT8 was listed as a contact number in one of these phones as
“2017 Tavito NEW,” RODRIGUEZ-PAYAN’s known nickname is “Tavito” as stated
above. TT13 was listed as a contact number in one of these phones as “Rodriguz,”
RODRIGUEZ-PAYAN’s shortened surname. |

13. also believe that RODRIGUEZ-PAYAN lived in and operated a “stash
house” while in Western Washington. During this investigation, we had a GPS location
tracking authorization for TTS, which “pinged” in the area of 6003 St. Albion Way,
Mountlake Terrace, Washington, overnight most nights that TT8 was in the Western
District of Washington during the tracking period. RODRIGUEZ-PAYAN is believed to
have departed the Western District of Washington for Mexico on or about August 5,
2017. After that date, vehicles used by members of the DTO continued to travel to
RODRIGUEZ-PAYAN’s former apartment complex.

 

* CS2 was previously a Seattle Police Department (SPD) Confidential Source who (at the time)
was providing information for sentencing considerations on a state drug offense. He/she has
since been deactivated and is currently in state prison. An NCIC check revealed CS2 has
multiple felony and misdemeanor convictions, which include felony convictions for controlled-
substance violations and firearms violations (including possession of a stolen firearm) from
before 2010. CS2 also has misdemeanor convictions for assault and a domestic-violence court-
order violation from before 2005. Finally, CS2 has misdemeanor convictions for driving
violations, including for driving under the influence, and associated violations from before 2007.
CS2 also has had driver’s license status violations from before 2010. CS2 was arrested for a
drug violation, after being signed up as a SPD confidential source, and was deactivated. He/she
continued to act as a Source of Information for SPD, providing information on a voluntary basis

only, before being sent to state prison.
AFFIDAVIT OF SA PROVENZALE - 6 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 PACIFIC AVENUE: SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

oo oes Dn nH FF WN

NO NO NON HO KH HN NY NY KN HB HSH FF FF FF SK SK S| S|
os DB NH BPW NY KF CO UO Bn HD A FP WO NY KH OS

 

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 8 of 25

14. On September 26, 2017, during “takedown” operations, DEA executed a
search warrant at 6003 St. Albion Way, Apartment H206, Mountlake Terrace,
Washington. During a search of the residence, investigators located approximately 10
pounds of heroin. Jose De La Cruz-Rodriguez, who had been observed with
RODRIGUEZ-PAYAN during the investigation, was present at the location and arrested.
During a post arrest interview, De La Cruz-Rodriguez stated, in summary that he had
been living at the apartment for approximately four months. De La Cruz-Rodriguez was
shown a picture of RODRIGUEZ-PAYAN and Carlos Sepulveda-A yala’ and he
confirmed he had been living with both of them at the apartment. De La Cruz-
Rodriguez stated RODRIGUEZ-PAYAN and Sepulveda-A yala were currently in
Mexico visiting family but the narcotics seized had been sent by the DTO and he (De La
Cruz-Rodriguez) had been directed to pick them up by Sepulveda-Ayala.

15. Ibelieve RODRIGUEZ-PAYAN has continued to send narcotics to
Western Washington from Mexico since the DEA “takedown.” During May 2018, we
arrested an individual previously observed with RODRIGUEZ-PAYAN while
RODRIGUEZ-PAYAN was still in Western Washington. This individual was in
possession of multiple pounds of heroin and crystal methamphetamine during his/her
arrest. This individual has since cooperated with investigators while in custody (the
cooperating defendant or CD1)*.

16. | CD1 has stated to investigators that some of the narcotics seized during

his/her arrest (during May 2018) were sent by RODRIGUEZ-PAYAN from Mexico.

 

3 Sepulveda-Ayala is also a federal fugitive in this investigation. Prior to departure for Mexico,
Sepulveda-A yala was also living at the “stash house” with both De La Cruz-Rodriguez and
RODRIGUEZ-PAYAN.

* CD1 is currently charged with possession of controlled substances with intent to distribute and
is providing information in the hope of receiving consideration on said charges. An NCIC check
for CD1 revealed that CD1 has a criminal history that includes a conviction from before 2002 for
a state narcotics manufacture/delivery/possession charge and alien inadmissibility from before
2010.

AFFIDAVIT OF SA PROVENZALE - 7 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 PACIIIC AN ENUE: SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

So OH HD A BP WO YH

Nw bo i) We) bo bo bo ie) — — — —_ —_ — — eo —_ —

 

 

No
oO

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 -Page 9 of 25

CD1 identified RODRIGUEZ-PAYAN from a photograph provided by
investigators. CD1 stated that RODRIGUEZ-PAYAN used to sell him/her
approximately 1 kilogram of heroin about once a month for about "6-8 months." CD1 |
continued that this took place prior to RODRIGUEZ-PAYAN departing for Mexico
during summer 2017. CD1 also stated that after RODRIGUEZ-PAYAN went to Mexico,
RODRIGUEZ-PAYAN would "send me people." CD1 clarified that RODRIGUEZ-
PAYAN would tell CD1 that someone was "coming up" to the Washington area with
narcotics and CD1 would go and pick the narcotics up. CD1 stated he/she paid —
approximately $28,000 per kilogram of heroin. CD1 later stated that he/she purchased
methamphetamine for $3,000 per pound. Based on CD1’s information, as well as my
knowledge of narcotics trafficking, I believe RODRIGUEZ-PAYAN is still involved in
narcotics trafficking and a search warrant executed on the target email account will lead
to evidence of additional co-conspirators in Western Washington and elsewhere in
addition to helping investigators locate RODRIGUEZ-PAYAN in Mexico.
Information regarding the target Facebook account

17. During this investigation, many of the targets were found to have Facebook
accounts. We located a Facebook page for “Fran Ruelas-Payan” which was believed to
be utilized by Ruelas-Payan as several photos on the page were of the individual we
know as Ruelas-Payan. There also were several videos posted on the page of Ruelas-
Payan and co-conspirators filming the road while travelling long distances in what
appears to be a Nissan Sentra Ruelas-Payan drove during this investigation. Some of
these trips have been corroborated by investigators, via comparison to electronic tracking
devices utilized on Ruelas-Payan’s phone and vehicles; to be on the way to suspected
narcotics transactions. During one of the videos, Ruelas-Payan points out a red pick-up |
truck and shouts out his window in Spanish “good-bye pig!” Based on my training and

experience I know the term “pig” is a derogatory term for a police officer.

AFFIDAVIT OF SA PROVENZALE - 8 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 — 1201 PACIFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

oo eH HD nA HR W NO

Do NO NM. PO NH HN NH WH NO FF KKH KH KF PF KF KF SF EF
Oo NT HD A BW NYO K§ CO OO Bn KD A BW NH KF OC

 

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 10 of 25

18. One of my co-workers drove a red pickup truck during this investigation.
While the aforementioned truck in the video was not my co-worker’s, it looks similar in .
appearance to one my co-worker drove. The aforementioned video demonstrates that
Ruelas-Payan was aware, at the time, that law enforcement may have been watching
him. Despite all the information displayed on the profile page, no illegal activity is
displayed on the videos. This is an example of content that was displayed for public
viewing on Ruelas-Payan’s Facebook page. I was not able to view private content
associated with Ruelas-Payan’s Facebook page as I am not “friends” with him on
Facebook.

19. While I cite the above example as it relates to Ruelas-Payan,
RODRIGUEZ-PAYAN appears to be much more careful about posting any activity on
his Facebook page: the target Facebook account. During this investigation, we located
the target Facebook account. Originally, the target Facebook account was
subscribed to “Tavito Rodriguez,” RODRIGUEZ-PAYAN’s known nickname. Multiple
photos of RODRIGUEZ-PAYAN are available on the page, however no criminal or |
asset information has been displayed. While multiple photos are displayed for public
viewing, during the investigation a new photo was “posted” for public viewing about
every 1 to 2 months.

20. No photos have been posted for public viewing on the target Facebook
account since August 4, 2017. I believe, after DEA arrested multiple associates of
RODRIGUEZ-PAYAN during September 2017, RODRIGUEZ-PAYAN became more
cautious and stopped posting any photos on his Facebook account so as to not let law
enforcement learn any possible clues about his location or activities. In addition, around
this timeframe, RODRIGUEZ-PAYAN changed the “profile name” on the account to
“Azaeel Medina.” I believe this was in an effort to thwart law enforcement for searching
for RODRIGUEZ-PAYAN by simply entering his known nickname in the Facebook
“search bar.” In addition I have observed that a photo, (posted on September 30, 2018)

AFFIDAVIT OF SA PROVENZALE - 9 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 PACIFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

0 OXI DWN B&B wn

NO wo ND WN NH HN NH NHN NH HR He eRe Re RR et
ao nN DN MW FW Nn Fe Oo OD OND YN FW NY FF SO

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 11 of 25

on the Facebook profile page of “Carlos Leon” (a “friend” of the target Facebook
account) was “liked” by the target Facebook account. | believe this indicates the
target Facebook account has recently been utilized by RODRIGUEZ-PAYAN.

21. Ibelieve the Facebook page is still utilized by RODRIGUEZ-PAYAN as
close associates of his (including the suspected mother of his child) are still “friends”
with the target Facebook account. Many of these associates, who are still “friends”
with the target Facebook account were indicted and convicted in this investigation’,
however suspected family members of RODRIGUEZ-PAYAN, whose profiles have
been updated with photos recently publicly, still are “friends” with the target Facebook
account as well.

22. For example, according to information received from the U.S. Department
of State, regarding RODRIGUEZ-PAYAN’s Visa application/information,
RODRGUEZ-PAYAN’S mother’s name is “Silvia Payan-Leyva.” A check of the
“friends” of the target Facebook account reveal the target Facebook account is
“friends” with “Vanycel Leyva.” This account was also changed from the name “Silvia
Payan Leyva” around the time of the DEA takedown of this investigation. The URL
still includes the name “Silvia Payan Leyva” in it. There are various public photos on
the Facebook page of RODRIGUEZ-PAYAN with what appears to be his parents and
siblings. I believe this account is the Facebook page of RODRIGUEZ-PAYAN’s
mother. This account was last updated publically on May 2, 2018, and is still “friends”
with the target Facebook account. No other “friends” of this account appear to be a
new account for RODRIGUEZ-PAYAN.

23. In addition, the target Facebook account is also “friends” with an account
named “Gp Rodriguez.” This account appears to be the account utilized by the

suspected mother of RODRIGUEZ-PAYAN’s child. The child on the account’s photos

 

> These individuals include Jorge Ulloa-Sarmiento (Facebook profile name of “Jorge Ulloa”),

and Ruelas-Payan (Facebook profile name of “Fran Ruelas Payan’’) among others.
AFFIDAVIT OF SA PROVENZALE - 10 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 1201 PACIFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

o Oo 4 DN UH FP WW YN —

NO wo bP NH HM HO HN NO NO KF | FF KF HF OF OF OPS S|
ma HN DB A fF WH NY K& CO BO Hn HD A SBP W NY KH CO

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 12 of 25

appears to be the same child that RODRIGUEZ-PAYAN has photos of on the target
Facebook account. In addition, I have observed photos of the female on the “Gp |
Rodriguez” account and RODRIGUEZ-PAYAN together. Those photos have since
been removed from public viewing, again I believe as a result of the DEA takedown in

Western Washington. This account was last updated publically on September 23, 2018, .

| and is still “friends” with the target Facebook account. No other “friends” of this

account appear to be a new account for RODRIGUEZ-PAYAN. Based on the above
two examples, in addition to multiple other examples not cited, I believe the target
Facebook account is still active and being utilized by RODRIGUEZ-PAYAN.

24. RODRIGUEZ-PAYAN has been more cautious in this investigation than
other targets. This cautiousness has extended to his reluctance to put his name and/or
identifying information on nearly any documents. It took me multiple months to fully
identify RODRIGUEZ-PAYAN even once I was aware of his nickname and the target
Facebook account. He was eventually identified through documents he was forced to
put his real name on, such as airline tickets and Department of State information.

25. In addition, none of the apartments RODRIGUEZ-PAYAN was found to
reside at during this investigation had leases in his name. Close associates would put
their name on the lease for him, but RODRIGUEZ-PAYAN would in fact live in the
apartment. This also was the case with vehicles utilized by RODRIGUEZ-PAYAN.
Based on my training and experience, traffickers will avoid putting their actual name on
leases and vehicles in an effort to thwart law enforcement.

26. Because of RODRIGUEZ-PAYAN being as cautious as he has
demonstrated during this investigation, even more so now that he is a fugitive, I believe
he has kept the target Facebook account private in an effort to evade law enforcement
he believes may be watching him. Other members of this DTO have utilized Facebook

to communicate with each other or posted videos publically of their activities so their

AFFIDAVIT OF SA PROVENZALE - 11° UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 Paci ENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

So OH ND A FP WY YN —

i] bo bo NO NO bp NO bb bo — a —  — = = = —_
oOo yD A BW NO KSB DOD OO Wn DBD A BW NYO — CO

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 13 of 25

friends can view it. I believe RODRIGUEZ-PAYAN is likely doing the same thing, but
that we have been unable to view it due to his account being “private.”

27. Based on my training and experience, traffickers will utilize Facebook and
its messaging service “Facebook Messenger” to communicate with each other as well as
to facilitate their narcotics trafficking activities. At times, even when investigators are
intercepting phone conversations with targets, we will not get all of the communications
of the target due to the target’s use of email and third party applications such as
“WhatsApp” and/or Facebook.

28. In addition, RODRIGUEZ-PAYAN is a federal fugitive believed to be in
Mexico. Facebook retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or
IP address on Facebook, including information about the type of action, the date and
time of the action, and the user ID and IP address associated with the action. For
example, if a user views a Facebook profile, that user’s IP log would reflect the fact that
the user viewed the profile, and would show when and from what IP address the user did
so. By following up on the IP address information, an investigator may be able to
determine the physical location that the Facebook user was at when he or she accessed
Facebook via the Internet. This information will be particularly useful for potential
future extradition operations. |

Vv. BACKGROUND KNOWLEDGE OF FACEBOOK

29. Facebook owns and operates a free access social networking website of the
same name that can be accessed at http://www.facebook.com. Facebook allows its users
to establish accounts with Facebook, and users can then use their accounts to share
written news, photographs, videos, and other information with other Facebook users, and
sometimes with the general public.

30. Facebook asks users to provide basic contact and personal identifying

information to Facebook, either during the registration process or thereafter. This

AFFIDAVIT OF SA PROVENZALE - 12 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 1201 racic ENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

o Oo HN DH nH BPW YN

wo NO HN HO KH HO NH HN HN Be we im me ee pe ie pam i feet
on ND WN BW NY KH CO ODO BAD nH FP WY NH = O&O

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 14 of 25

information may include the user’s full name, birth date, gender, contact e-mail
addresses, Facebook passwords, Facebook security questions and answers (for password
retrieval), physical address (including city, state, and zip code), telephone numbers,
screen names, websites, and other personal identifiers. Facebook also assigns a user
identification number to each account.

31. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group.or network. A Facebook
user can also connect directly with individual Facebook users by sending each user a
“Friend Request.” If the recipient of a “Friend Request” accepts the request, then the two
users will become “Friends” for purposes of Facebook and can exchange
communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information
about the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

32. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By adjusting
these privacy settings, a Facebook user can make information available only to himself or
herself, to particular Facebook users, or to anyone with access to the Internet, including
people who are not Facebook users. A Facebook user can also create “lists” of Facebook
friends to facilitate the application of these privacy settings. Facebook accounts also
include other account settings that users can adjust to control, for example, the types of
notifications they receive from Facebook.

33. | Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can also post “status” updates
about their whereabouts and actions, as well as links to videos, photographs, articles, and
other items available elsewhere on the Internet. Facebook users can also post information
about upcoming “events,” such as social occasions, by listing the event’s time, location,

host, and guest list. In addition, Facebook users can “check in” to particular locations or

AFFIDAVIT OF SA PROVENZALE - 13 UNITED STATES ATTORNEY "

FACEBOOK/USAO#2018R01221 1201 PACIFIC AN ENUE: SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

oOo eA ND nA BP WO YH

NY NY NYO NY NY NY NN NN NO Re Be RB Be Ke Be Re Re Ree
Oo ~~ NWN nA BW NY K& OF CO DH ANDI DB A SP WH NH KK O&O

 

 

Case 2:18-mj-00489-MAT Document1 Filed 10/23/18 Page 15 of 25

add their geographic locations to their Facebook posts, thereby revealing their geographic
locations at particular dates and times. A particular user’s profile page also includes a
“Wall,” which is a space where the user and his or her “Friends” can post messages,
attachments, and links that will typically be visible to anyone who can view the user’s
profile.

34. | Facebook has a Photos application, where users can upload an unlimited
number of albums and photos. For Facebook’s purposes, a user’s “Photoprint” includes
all photos uploaded by that user that have not been deleted and other items.

35. Facebook users can exchange private messages on Facebook with other
users. These messages, which are similar to e-mail messages, are sent to the recipient’s
“Inbox” on Facebook, which also stores copies of messages sent by the recipient, as well
as other information. Facebook users can also post comments on the Facebook profiles
of other users or on their own profiles; such comments are typically associated with a
specific posting or item on the profile. In addition, Facebook has a “Chat” feature that
allows users to send and receive instant messages through Facebook. These chat
communications are stored in the chat history for the account. Facebook also has a Video
Calling feature, and although Facebook does not record the calls themselves, it does keep
records of the date of each call.

36. Ifa Facebook user does not want to interact with another user on Facebook,
the first user can “block” the second user from seeing his or her account.

37. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as
well as webpages or content on third party (i.e., non Facebook) websites. Facebook users
can also become “fans” of particular Facebook pages.

38. Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

AFFIDAVIT OF SA PROVENZALE - 14 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 . 1201 PACIFIC AWENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

oOo NI DBD WA BP WY YN =

NO BHO HO HN HN KD HN PN NO wm me mmm Re
oOo st NN OW BP WH NO S&§ OD OO FAN HD A FP W NO KF CO

 

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 16 of 25

39. Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present. The
activity log includes stories and photos that the user has been tagged in, as well as
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

40. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their
blogs from other services, such as Xanga, LiveJournal, and Blogger. |

41. The Facebook Gifts feature allows users to send virtual “gifts” to their
friends that appear as icons on the recipient’s profile page. Gifts cost money to purchase,
and a personalized message can be attached to each gift. Facebook users can also send
each other “pokes,” which are free and simply result in a notification to the recipient that
he or she has been “poked” by the sender.

42. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace. |

43. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s
access or use of that application may appear on the user’s profile page.

44. Facebook.uses the term “Neoprint” to describe an expanded view of a given
user profile. The “Neoprint” for a given user can include the following information from
the user’s profile: profile contact information; News Feed information; status updates;
links to videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
including the friends’ Facebook user identification numbers; groups and networks of

which the user is a member, including the groups’ Facebook group identification

AFFIDAVIT OF SA PROVENZALE - 15 . UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 PACTIC ON ENUE: SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

o Oo NTH Om FP WD NH

NY po WN HO WH NY NH YN NO HR He He HR Oe em eet
oOo 4 DN A BR WO NY —§&§ CO OO DAA KH nA fF W NO —& CO

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 17 of 25

numbers; future and past event postings; rejected “Friend” requests; comments; gifts;
pokes; tags; and information about the user’s access and use of Facebook applications.

45. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number).
In some cases, Facebook users may communicate directly with Facebook about issues
relating to their accounts, such as technical problems, billing inquiries, or complaints
from other users. Social networking providers like Facebook typically retain records
about such communications, including records of contacts between the user and the
provider’s support services, as well as records of any actions taken by the provider or
user as a result of the communications.

46. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

VI. PAST EFFORTS TO OBTAIN THIS EVIDENCE
47. This evidence has not been previously available to me or other agents.
VIl. PROTOCOL FOR SORTING SEIZABLE ELECTRONICALLY
STORED INFORMATION |

48. In order to ensure that agents are limited in their search only to the account
specifically sought; in order to protect the privacy interests of other third parties who
have accounts at Facebook (the “Provider”); and in order to minimize disruptions to
normal business operations of the Provider; this application seeks authorization to permit
agents and employees of the Provider to assist in the execution of the warrants, as

follows: (See: Title 18, United States Code, Section 2703(g)).

AFFIDAVIT OF SA PROVENZALE - 16 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 . 1201 PACIFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380

e
 

oOo Oo IS DB nH fF WH YN

bo bo No Nb NO bo N bp mt —_ = = — —_ _ — —_
oN NHN ON BP WH NY KH OT OO DWHnADT KD aA fF W NY KF O&O

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 18 of 25

49. The search warrants will be presented to the Provider, with direction that
they identify and isolate theaccount and associated records described in Section I of °
Attachment B.

50. The Provider will also be directed to create an exact duplicate in electronic
form of the account and records specified in Section I of Attachment B.

51. | The Provider shall then provide exact digital copies of the content of the
subject account, as well as all other records associated with the account, to me, or to any
other agent of the DEA. Once the digital copies have been received from the Provider,
that copy will, in turn, be forensically imaged and only that image will be reviewed and
analyzed to identify communications and other data subject to seizure pursuant to Section
I of Attachment B. The original digital copies will be sealed and maintained to establish
authenticity, if necessary.

52. I, and/or other agents of the DEA will thereafter review the forensic
images, and identify from among that content those items that come within the items
identified in Section II to Attachment B, for seizure. I, and/or other agents of the DEA
will then copy those items identified for seizure to separate media for future use in the
investigation and prosecution. The forensic copy of the complete content of the account
will also then be. sealed and retained by the DEA, and will not be unsealed absent
authorization of a Magistrate Judge of this Court, except for the purpose of duplication of
the entire image in order to provide it, as discovery, to a charged defendant.

53. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming.
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant. Merely finding a relevant “hit” does not end the review process.
Keywords used originally need to be modified continuously, based on interim results.

Certain file formats, moreover, do not lend themselves to keyword searches, as keywords

AFFIDAVIT OF SA PROVENZALE - 17 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 1201 PAC ANNE SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

So Oe ND A BR WY NHN

mO wp HNO NH HN NY NY WN NO RK RR RFR FF FF Rr RP OO RP ll Rl
oOo nN HN A BP WO NY —|&§ CF OO Wn ND Wn FP WD NY | O&O

 

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 19 of 25

search text, and many common electronic mail, database, and spreadsheet applications,
do not store data as searchable text. The data is saved, instead, in proprietary non-text
format. And, as the volume of storage allotted by service providers increases, the time it
takes to properly analyze recovered data increases, as well. Consistent with the
foregoing, searching the recovered data for the information subject to seizure pursuant to
this warrant may require a range of data analysis techniques and may take weeks or even
months.

54. | Based upon my experience and training, and the experience and training of
other agents with whom I have communicated, it is necessary to review and seize all
material that identify any users of the subject account and any material that provides
context to the incriminating communications.

55. All forensic analysis of the image data will employ only those search
protocols and methodologies reasonably designed to identify and seize the items
identified in Section II of Attachment B to the warrant.

56. Records and files that could otherwise be obtained by subpoena shall
remain available, in their entirety, to investigating agents and prosecutors for the duration
of the investigation and prosecution. These include the name and address of the
subscriber to or customer of the service; local and long distance telephone connection
records; records of session times and durations: length of service and types of services
utilized; telephone or instrument number or other subscriber number or identity,
including any temporarily assigned network address; and means and source of payment,
including any credit card and bank account numbers.

57. If in the course of their efforts to identify and segregate evidence of the
items specified in Section II to Attachment B, law enforcement agents or analysts
discover items outside of the scope of the warrant that are evidence of other crimes, that
data/evidence will not be used in any way unless it is first presented to a Magistrate Judge

of this District and a new warrant is obtained to seize that data, and/or to search for other

AFFIDAVIT OF SA PROVENZALE - 18 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 1201 PACT VENUES SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

Co HN NWN A FP WD NY —

NO po WH HN NH HN KH NH NH HR FF KF HK FO RP RS Re
os DN Om BPW NY KH OF CO Hn DB A BW NY KF OC

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 20 of 25

evidence related to it. In the event a new warrant is authorized, the government may
make use of the data then seized in any lawful manner.
VIII. REQUEST FOR NON-DISCLOSURE AND SEALING

58. The government requests, pursuant to the preclusion of notice provisions of
Title 18, United States Code, Section 2705(b), that the Provider be ordered not to notify
any person (including the subscriber or customer to which the materials relate) of the
existence of this warrant for such period as the Court deems appropriate. The
government submits that such an order is justified because notification of the existence of
this Order would seriously jeopardize the ongoing investigation. Such a disclosure would
give the subscriber an opportunity to destroy evidence, change patterns of behavior,
notify confederates, or flee or continue his flight from prosecution.

59. It is further respectfully requested that this Court issue an order sealing,
until further order of the Court, all papers submitted in support of this application,
including the application and search warrant. This is an ongoing investigation, and the
targets do not know the details of what investigators have learned and what evidence has
been gathered. Premature disclosure of the contents of this affidavit and related
documents may have a significant and negative impact on the continuing investigation
and may severely jeopardize its effectiveness by resulting in the flight of targets, the
destruction of evidence, or the intimidation or influencing of witnesses.

IX. CONCLUSION

60. Based on the forgoing, I request that the Court issue the proposed search
warrant. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Pursuant to 18 U.S.C. § 2703(g), the presence of a law

AFFIDAVIT OF SA PROVENZALE - 19 UNITED STATES ATTORNEY ~

FACEBOOK/USAO#2018R01221 1201 PACTFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

Oo Oo ND A FP WO YN

DO wo WH HN HN WH HN NN BR rw mmm ee ee me
oOo sa HN A FP WO NO KH COD OBO Hx DA nH & W NYO KF CO

 

 

Case 2:18-mj-00489-MAT Document1 Filed 10/23/18 Page 21 of 25

enforcement officer is not required for the service or execution of this warrant.

yy

GEOFFREY PROVENZALE, Affiant
Special Agent, DEA

SUBSCRIBED AND SWORN before me this Z5 day of October, 2018

HON. MARY ALICE THEILER
United States Magistrate Judge

AFFIDAVIT OF SA PROVENZALE - 20 UNITED STATES ATTORNEY

FACEBOOK/USA0O#2018R01221 1201 PACIFIC ANENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

So OH HN DH A BP WY NHN —

NO wp hb Hb HN HN KH HY HN KF es | =e eS ee
eo sa DN OF PP WO NY KH CO OO Wns HD NN FBR WW WH KH CO

 

 

Case 2:18-mj-00489-MAT Document1 Filed 10/23/18 Page 22 of 25

ATTACHMENT A
Property to Be Searched
1. This warrant applies to information associated with the following Facebook user
ID numbers: 100002599842950; and/or
URL:https://www.facebook.com/jesusoctavio.rodriguezpayan1; that is stored at a
premises owned, maintained, controlled, or operated by Facebook, a social networking

company headquartered in Menlo Park, California.

AFFIDAVIT OF SA PROVENZALE - 21 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 PACTRIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

So OH SN HD A BP WO YN

NO DBO NO NO NHN HN HN KN NO wm mom let
oO ~) nN wn & Oo bo —_ © \O oO ~l nN Nn & QO i) — ©

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 23 of 25

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook, including any messages, records, files, logs,
or information that have been deleted but are still available to Facebook, or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to
disclose the following information to the government for each user ID listed in
Attachment A:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook passwords,
Facebook security questions and answers, physical address (including city, state, and zip
code), telephone numbers, screen names, websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s
posts and other Facebook activities;

(c) All Photoprints;

(d) All Neoprints, including profile contact information; News Feed
information; status updates; links to videos, photographs, articles, and other items; Notes;
Wall postings; friend lists, including the friends’ Facebook user identification numbers;
groups and networks of which the user is a member, including the groups’ Facebook |
group identification numbers; future and past event postings; rejected “Friend” requests;
comments; gifts; pokes; tags; and information about the user’s access and use of
Facebook applications;

(e) All other records of communications and messages made or received by the
user, including all private messages, chat history, video calling history, and pending
Friend requests;

(f) All check-ins and other location information;

AFFIDAVIT OF SA PROVENZALE - 22 UNITED STATES ATTORNEY

FACEBOOK/USA0#2018R01221 1201 PACIFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

Oo oe NHN nT HR WD NO =

NO bBo NH DH NY NY YN KN NO Re eR om me me

 

 

Case 2:18-mj-00489-MAT Document1 Filed 10/23/18 Page 24 of 25

(g) AILIP logs, including all records of the IP addresses that logged into the
account; .

(h) All records of the account’s usage of the “like” feature, including all
Facebook posts and all non-Facebook webpages and content that the user has liked;

(i) | All information about the Facebook pages that the account is or was a “fan”
of;

(j) All past and present lists of friends created by the account;

(k) All records of Facebook searches performed by the account;

(1) All information about the user’s access and use of Facebook Marketplace;

(m) The length of service (including start date), the types of service utilized by
the user, and the means and source of any payments associated with the service
(including any credit card or bank account number);

(n) All privacy settings and other account settings, including privacy settings
for individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account; and

(0) All records pertaining to communications between Facebook and any
person regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Il. | Information to be seized by the government

All information described above in Section I that constitutes evidence, fruits or

instrumentalities of the crimes of Distribution of controlled substances, and conspiracy,

in violation of 21 U.S.C. §§ 841(a)(1) and 846; (with respect to JESUS RODRIGUEZ-

|| PAYAN)); as well as all information relevant to the location of the fugitive JESUS

RODRIGUEZ-PAYAN, including:
(a) . any and all Wall Posts, private messages, status updates, chat history, friend

requests, postings, photographs, or any other information, records, or other material or

AFFIDAVIT OF SA PROVENZALE - 23 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 P ACC AN ENUE: SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
 

oOo Oo ND A BP WY NY eK.

NO NY NY NY YN NH HN KN KN we ee ee og
Oo nN Dn nH FP WY KF DO Hn KD WA BB WH YH KF |

 

 

 

Case 2:18-mj-00489-MAT Document 1 Filed 10/23/18 Page 25 of 25

information that relates to drug trafficking, or activity related to or in furtherance of drug
trafficking;

(b) any and all IP logs, including all records of the IP addresses that logged
into the account, and the dates and times such logins occurred, as well as any other
connection information;

(c) records relating to who created, used, or communicated with the user ID,
including records about their identities and whereabouts;

(d) financial records and information, including but not limited to money
transfers or wires to Mexico;

(f) information identifying the names, location, or other contact information of
people in contact with suspected drug traffickers;

(g) any information, records, or other material relevant to firearm possession of
trafficking by JESUS RODRIGUEZ-PAYAN; and

(h) any information, records, or other material relevant to the whereabouts of

JESUS RODRIGUEZ-PAYAN.

AFFIDAVIT OF SA PROVENZALE - 24 UNITED STATES ATTORNEY

FACEBOOK/USAO#2018R01221 1201 PACIFIC AVENUE, SUITE

TACOMA, WASHINGTON 98402
(253) 428-380
